
	
		IV
		112th CONGRESS
		1st Session
		H. CON. RES. 9
		IN THE HOUSE OF REPRESENTATIVES
		
			January 19, 2011
			Mr. Loebsack (for
			 himself, Mr. Latham,
			 Mr. King of Iowa,
			 Mr. Boswell, and
			 Mr. Braley of Iowa) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Armed
			 Services
		
		CONCURRENT RESOLUTION
		Honoring the service and sacrifice of Army
		  Staff Sergeant Salvatore Giunta, a native of Hiawatha, Iowa, and the first
		  living recipient of the Medal of Honor since the Vietnam War.
	
	
		Whereas Staff Sergeant Salvatore Giunta of the United
			 States Army, a native of Hiawatha, Iowa, was awarded the Medal of Honor by
			 President Obama on November 16, 2010;
		Whereas the Medal of Honor is the highest honor awarded to
			 members of the Armed Forces for valor in combat;
		Whereas the official citation awarding of the Medal of
			 Honor to Staff Sergeant Giunta states that Staff Sergeant Giunta
			 distinguished himself conspicuously by gallantry and intrepidity at the
			 risk of his life above and beyond the call of duty in action with an armed
			 enemy in the Korengal Valley, Afghanistan, on October 25, 2007;
		Whereas Staff Sergeant Giunta joins an elite group of
			 Medal of Honor recipients dating back to the Civil War;
		Whereas the production and distribution of a medal of
			 honor recognizing individual valor was first proposed by a fellow Iowan,
			 Senator James W. Grimes, and the Secretary of the Navy was authorized to award
			 the first medals of honor under section 7 of the Act of December
			 21, 1861 (12 Stat. 330; chapter I);
		Whereas Staff Sergeant Giunta is the first living
			 recipient of the Medal of Honor since the Vietnam War;
		Whereas Staff Sergeant Giunta displayed true courage in
			 the face of enemy fire, risking his own life for the benefit of an injured
			 soldier;
		Whereas the actions of Staff Sergeant Giunta represent the
			 highest values of the Army and the United States;
		Whereas Staff Sergeant Giunta has demonstrated humility
			 and dedication to his fellow soldiers on the numerous occasions, stating that
			 the Medal of Honor does not belong to him alone, but also to his fellow
			 soldiers, both living and dead, for whom he holds the Medal of Honor in trust;
			 and
		Whereas the brave actions of Staff Sergeant Giunta, which
			 went above and beyond the call of duty, as well as the modesty and selfless
			 service exhibited by Staff Sergeant Giunta, stand as the embodiment of the best
			 attributes of the people of the United States: Now, therefore, be it
		
	
		That Congress—
			(1)honors the service and sacrifice of Staff
			 Sergeant Salvatore Giunta of the United States Army, who is the first living
			 recipient of the Medal of Honor since the Vietnam War; and
			(2)encourages the people of the United States
			 to recognize the valor and heroism exhibited by Staff Sergeant Giunta.
			
